Citation Nr: 9935656	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-32 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES
1.  Entitlement to an increased disability evaluation for 
residual petit mal-type seizures, currently evaluated as 20 
percent disabling.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from August 1977 to April 
1984.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's 
service-connected idiopathetic seizure disorder and a total 
rating for compensation purposes based on individual 
unemployability.  In February 1997, the Board remanded the 
veteran's claims to the RO for additional action.  

In September 1997, the RO recharacterized the veteran's 
seizure disability as residual petit mal-type seizures and 
assigned a 20 percent evaluation for that disability.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claim for an increased evaluation to the Department of 
Veterans Affairs (VA) Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  


FINDINGS OF FACT

1.  The veteran's seizure disability is predominately 
manifested by minor seizures.  

2.  The veteran's seizure disability has been shown to 
productive of no more than three minor seizures a week.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residual petit mal-type seizures have not been met.  38 
U.S.C.A. §§1155, 5107 (West 1991); 38 C.F.R. §§ 4.121, 
4.124a, Diagnostic Code 8911 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records indicate that she was 
diagnosed with an idiopathic seizure disorder in May 1983 and 
was prescribed Dilantin.  The report of an October 1989 VA 
examination for compensation purposes states that the veteran 
was diagnosed with a "history of idiopathic seizure disorder 
with grand mal [seizures] occurring about every four to five 
months."  In November 1989, the RO established service 
connection for an idiopathic seizure disorder and assigned a 
10 percent evaluation for that disability.  In September 
1997, the RO recharacterized the veteran's seizure disability 
as residual petit mal-type seizures and assigned a 20 percent 
evaluation for that disability.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Grand mal epilepsy is 
evaluated under the general rating formula for major 
seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8910 (1999).  
Petit mal epilepsy is evaluated under the general rating 
formula for minor seizures.  38 C.F.R. § 4.124a, Diagnostic 
Code 8911 (1999).  In the presence of both major and minor 
seizures, the evaluation will be assigned on the basis of the 
predominate type of seizure.  A 20 percent disability 
evaluation is warranted when there has been at least one 
major seizure in the last two years or at least two minor 
seizures in the preceding six months.  A 40 percent 
evaluation requires at least one major seizure in the last 
six months or two major seizures in the last year or an 
average of at least five to eight minor seizures weekly.  A 
60 percent evaluation requires an average of at least one 
major seizure in four months over the preceding year or nine 
to ten minor seizures per week.  An 80 percent evaluation 
requires an average of at least one major seizure in three 
months over the last year or more than 10 minor seizures per 
week.  A 100 percent evaluation requires an average of at 
least one major seizure per month over the last year.  38 
C.F.R. § 4.124a (1999).  

When there is doubt as to the true nature of epileptiform 
attacks, neurological observation in a hospital adequate to 
make such a study is necessary.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).  38 C.F.R.§ 4.121 (1999).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

An April 1994 VA treatment record notes that the veteran 
reported having a seizure approximately six weeks prior to 
the examination.  She was noted to be taking Dilantin.  VA 
clinical documentation dated in August 1994 indicates that 
the veteran reported that she was unable "to keep Dilantin 
down" and had a petit mal seizure on August 7, 1994.  

A March 1995 VA treatment record relates that the veteran 
reported having a petit mal seizure three days prior to the 
appointment.  In her August 1995 substantive appeal, the 
veteran advanced that she was "having a lot of problems with 
seizures."  

A May 1997 VA treatment record states that the veteran 
reported having one seizure a month.  At a May 1997 VA 
examination for compensation purposes, the veteran reported 
experiencing seizures on "an average of one every month or 
two as of late."  The VA examiner commented that the 
veteran's seizures "appear to be more of a petit mal or 
partial complex at this time."  The veteran was diagnosed 
with post-traumatic partial complex seizures.  The appellant 
had reported that she had not had jerking for some time now.

An August 1997 VA treatment record states that the veteran 
complained of feeling as if she was about to have a seizure.  
On examination, the veteran exhibited no seizure activity.  
The treating VA physician increased the veteran's Dilantin.  
VA clinical documentation dated in September and October 1997 
notes that the veteran reported having approximately one 
seizure a month.  An October 1997 VA psychiatric evaluation 
conveys that the veteran reported that she did not take her 
full Dilantin dosage as she was "sick of taking" it.  She 
reported that she experienced two to three seizures a week.  

A January 1998 VA treatment record relates that the veteran 
reported experiencing a seizure during the week prior to the 
examination.  In a January 9, 1998 written statement, the 
veteran indicated that she experienced grand mal seizures 
twenty or more times a year or approximately one to two 
seizures a month.  In a January 13, 1998 written statement, 
the veteran advanced that her seizure disorder had increased 
in severity.  She clarified that she usually experienced two 
seizures a week.  The seizures were manifested by 
convulsions, bad headaches, blackouts, and then "passing 
out."  The veteran stated that she had experienced seizures 
at home, in church, and in front of neighbors.  

A March 1998 written statement from [redacted]
conveys that he and the veteran had been together for a "a 
couple of years."  Mr. [redacted] advanced that the veteran had 
seizures on January 2, 1998, February 21, 1998, February 27, 
1998, and March 1, 1998.  He indicated that the veteran's 
seizures were manifested by uncontrollable shaking, falls, 
occasional violence, and confusion.   

An April 1998 VA treatment record notes that the veteran 
reported that she had stopped her Dilantin; had a seizure the 
day prior to the examination; and usually experienced 
approximately one to two seizures a week.  She clarified that 
her seizures were manifested by a "prodrome of a warm wave" 
and a three to five minute period of confusion.  At an April 
1998 VA examination for compensation purposes, the veteran 
was diagnosed with grand mal epilepsy.  The VA examiner 
commented that:

The main difference in her history over 
the past year is that now she appears to 
be having more grand mal episodes.  She 
states that she is having petit mal 
seizures about twice a month which is 
(sic) preceded by a bad headache, and 
then she sort of blacks out.  Her grand 
mal seizures now consist of a more 
violent type of seizure as exhibited 
(sic) by her friends and family, there is 
more of a loss of consciousness, 
occasionally loss of control of urine, 
and with violent jerking episodes.  She 
states that these occur once or twice a 
month.  

An August 1998 VA treatment record states that the veteran 
reported that she experienced seizures "approximately 2ce 
(sic) yearly."  She stated that when she had a seizure, she 
sat down and rested until they passed.  A November 1998 VA 
treatment record reports that the veteran complained of 
simple partial seizures with secondary generalization.  She 
stated that she experienced "1+" seizures a month.  This 
had improved from two per day.  She clarified that her 
seizures were in "all-time best control."  

The Board has reviewed the evidence of record including the 
veteran's statements on appeal.  While she may have had grand 
mal seizures in 1997 and 1998, the Board observes that the 
clinical documentation and the veteran's lay statements 
reflect that her seizure disorder is predominately manifested 
by minor seizures.  More importantly, the Board has 
considered 38 C.F.R. § 4.121.  Clearly, the reporting of 
seizure activity has not been consistent.  Whereas the friend 
reported frequency of one or two per month over a very brief 
period of time, the appellant reported 20 or more times per 
year.  At another time, the frequency was reported as one 
every month or two.  Based on the inconsistent reporting of 
type and frequency, the lay statements are not accepted in 
accord with 38 C.F.R. § 4.121.

VA clinical documentation dated in 1999 conveys that the 
veteran's disability is manifested solely by minor seizures.  
The Board finds that this is the most probative evidence of 
the type and frequency of seizure activity.  Therefore, the 
veteran's disability is to be evaluated under the general 
rating formula for minor seizures.  38 C.F.R. § 4.124a 
(1999).  While acknowledging that the veteran reported having 
as many as two to three minor seizures a week in August 1997 
when she stopped taking her prescribed Dilantin, the clinical 
record establishes that she consistent reported experiencing 
only one or two minor seizures a month.  In absence of 
objective evidence reflecting at least five to eight minor 
seizures a week or that the veteran's disability is 
manifested principally by major seizures, the Board concludes 
that the current 20 percent evaluation adequately reflects 
the disability picture associated with the veteran's seizure 
disorder.  


ORDER

An increased evaluation for residual petit mal-type seizures 
is denied.  

REMAND

In May 1999, the veteran submitted a claim of entitlement to 
service connection for a chronic headache disorder.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  The Board finds that the issue of the veteran's 
entitlement to service connection for a chronic headache 
disability to be inextricably intertwined with the certified 
issue of her entitlement to a total rating for compensation 
purposes based on individual unemployability given that 
determinations as to total ratings under 38 C.F.R. § 4.16 
(1999) require an accurate assessment of the industrial and 
functional impairment associated with all of the veteran's 
service-connected disabilities.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.  

VA treatment records dated in 1999 convey that the veteran 
was participating in a vocational rehabilitation program in 
order to obtain computer skills.  The veteran's VA vocational 
rehabilitation file, if any, has not been associated with the 
claims file.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should obtain and incorporate 
with the claims folder any existing VA 
vocational rehabilitation folder.  

2.  The RO should then formally 
adjudicate the veteran's claim of 
entitlement to service connection for a 
chronic headache disorder.  She should be 
informed in writing of the resulting 
decision and her associated appellate 
rights.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to that 
issue.

3.  The appellant is informed that if 
there is evidence that establishes that 
the appellant in unemployable due to 
service-connected disability, that 
evidence must be submitted.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

